Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Response to Amendments
The amendment filed May 16th, 2022 has been entered. Claims 1-2 and 5-12 remain pending in the application. Applicant’s amendments to the drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed February 16th, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svodoba, JR. (US 2006/0266879).
	Regarding claim 1, Svodoba, JR. ‘879 teaches (figures 1-3) a double-blade tandem helicopter/aircraft (10), comprising:
	a fuselage (14) (Para 0017);
	a power system/power plant (27) (Para 0018);
	a control system/ rotation speed control (Para 0024); and 
a lift system comprising two rotor assemblies/rotor wings (28, 30) arranged along a longitudinal direction of the fuselage (Para 0018), each rotor assembly comprising:
a rotor shaft pivotally coupled to the power system/ power plant (27) (Para 0019; power plant (27) is connected to the rotor wings/ assemblies (28, 30) by way of shafts and gear boxes);
a rotor head/central hub (34) fixedly coupled to an upper end of the rotor shaft (Para 0018); and
two blades (32s) arranged around the rotor head in linear configuration (Para 0018), and
an overlap of rotor discs formed by the blades of the two of rotor assemblies (Para 0024),
but it is silent about an overlap rate of rotor discs formed by the blades of the two rotor assemblies between 30% and 45%. 
However, It would have been obvious to one having ordinary skill in the art at the time the invention to configure an overlap rate of rotor discs formed by the blades of the two rotor assemblies between 30% and 45% to avoid contact between blades during rotation, and/or further improve low speed/handling qualities and maneuverability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 6, modified Svodoba, JR. ‘879 teaches (figures 1-3) a double-blade tandem helicopter/aircraft (10), wherein the rotor head arranged at the rear of the fuselage is located at a higher level than the rotor head arranged at the front of the fuselage relative to the fuselage (clearly seen in figure 3).
Regarding claim 12, modified Svodoba, JR. ‘879 teaches (figures 1-3) an invention as discussed above in claim 1. Though Svodoba JR. ‘879 is silent about the symmetry characteristics of an airfoil, the blade has either a symmetrical airfoil or an asymmetrical airfoil (those are the only options available when it comes to symmetry characteristic).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svodoba, JR. (US 2006/0266879) as applied to claim 1 above, and further in view of Apostolescu (US 2,755,866).
Regarding claim 2, modified Svodoba, JR. ‘879 teaches (figures 1-3) a double-blade tandem helicopter/aircraft (10), wherein blades (32s) of the two rotor assemblies (28, 30) form the same rotor disk diameter (50, 52) (Para 0018-0019; both rotor assemblies have same blades (32s))
but it is silent about blades of the two rotor assemblies rotating synchronously in opposite directions.
However, Apostolescu ‘866 teaches (figures 1-2) a tandem helicopter wherein the front rotor unit rotate in a clockwise direction and the rear rotor unit rotates in a counterclockwise direction (Col. 7 Lines 1-3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Svodoba, JR. ‘879 to incorporate the teachings of Apostolescu ‘866 to configure the two rotor assemblies rotating synchronously in opposite direction. One of ordinary skill in art would recognize that doing so would enable anti-torque function performed by the counter-rotating rotors which cancel out each other’s torque.
Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svodoba, JR. (US 2006/0266879 as applied to claim 1 above, and further in view of Bendix (US 2,414,435).
Regarding claim 5, modified Svodoba, JR. ‘879 teaches an invention as discussed above in claim 1 but it is silent about the rotor heads located at the same level relative to the fuselage. 
However, Bendix ‘435 teaches (figures 1-3, 10) tandem helicopter with two rotor units 17, 17’) at the same level relative to the fuselage (clearly seen in figure 1) (Col. 3 Lines 43-44). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Svodoba, JR. ‘879 to incorporate the teachings of Bendix ‘435 to configure rotor heads located at the same level relative to the fuselage. One of ordinary skill in art would recognize that doing so would reduce drag during flight (having rotor heads located at the same level relative to the fuselage reduces the body surface exposed to the air).
Regarding claim 8, modified Svodoba, JR. ‘879 teaches (figures 1-3) a double-blade tandem helicopter/aircraft (10) according to claim 1, wherein axes of the rotor shafts are located in a longitudinal vertical plane of the fuselage (shafts connects the power plant and the rotor head/ central hub in a longitudinal vertical plane) but it is silent about axes of the rotor shafts parallel to each other and perpendicular to the fuselage.
However, Bendix ‘435 teaches (figures 1-3, 10) tandem helicopter with two rotor units 17, 17’) with shafts parallel to each other and perpendicular to the fuselage (clearly seen in figure 10) (Col. 3 Lines 43-44). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Svodoba, JR. ‘879 to incorporate the teachings of Bendix ‘435 to configure the rotor shafts parallel to each other and perpendicular to the fuselage (axes of rotor shafts pass through respective shafts). One of ordinary skill in art would recognize that doing so would simplify power transmission arrangement.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svodoba, JR. (US 2006/0266879 as applied to claim 1 above, and further in view of Lugg (US 8,845,290).
Regarding claim 7, modified Svodoba, JR. ‘879 teaches an invention as discussed above in claim 1 but it is silent about the rotor head as a rigid rotor head, a hinge less rotor head, a see-saw type rotor head or a fully-flapping type rotor head.
However, Lugg ‘290 teaches (figure 1) a rigid rotor head (15) comprising a plurality of blades (Col. 4 lines 48-49). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Svodoba, JR. ‘879 to incorporate the teachings of Lugg ‘290 to configure rotor head as a rigid rotor head. One of ordinary skill in art would recognize that doing so would reduce weight and drag of the rotor hub and flapping arm.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svodoba, JR. (US 2006/0266879 as applied to claim 1 above, and further in view of Gilbert et al. (US 3,483,696)
Regarding claim 9, modified Svodoba, JR. ‘879 teaches (figures 1-3) a double-blade tandem helicopter/aircraft (10) according to claim 1, wherein axes of the rotor shafts are located in a longitudinal vertical plane of the fuselage (shafts connects the power plant and the rotor head/ central hub in a longitudinal vertical plane) but it is silent about axes of the rotor shafts not parallel to each other and intersect below the fuselage.
However, Gilbert et al. ‘696 (figure 1) helicopter (10) with two rotors (11, 12) mechanically rotated by shafts (13, 14) wherein shafts (13, 14) are not parallel (clearly seen in figure 1) (Col. 2 Lines 25-27). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Svodoba, JR. ‘879 to incorporate the teachings of Gilbert et al. ‘696 to configure axes of the rotor shafts not parallel to each other and intersect below the fuselage (axes of rotor shafts pass through respective shafts and unparalleled axes intersects). One of ordinary skill in art would recognize that doing so would provide flexibility in positioning the power plant connected to rotor shaft within the airframe.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svodoba, JR. (US 2006/0266879 as applied to claim 1 above, and further in view of Kuntze-Fechner et al. (US 2010/0303628)
Regarding claims 10-11, modified Svodoba, JR. ‘879 teaches an invention as discussed above in claim 1 but it is silent about a material of an inner layer of the blade is glass fiber and a material of an outer layer of the blade is carbon fiber.
However, Kuntze-Fechner et al. ‘628 teaches rotor blades constructed in a mixed design/layers of glass and carbon fibers which combines the advantages of both materials (Para 0010). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Svodoba JR. ‘879 to incorporate the teachings of Kuntze-Fechner et al. ‘628 to configure a material of an inner layer of the blade as a glass fiber and a material of an outer layer of the blade as a carbon fiber (there are a finite number of layered options between the glass and fiber). One of ordinary skill in art would recognize that doing so would enhance the strength of the blade as the carbon fiber is stronger than the glass fiber). 
Response to Arguments
Applicant's arguments filed May 16th, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the office action does not provide any evidence that “configur[ing] an overlap rate of rotor discs formed by the blades of the two rotor assemblies between 30% and 45%”  is a conventional technical means. 
However, as explained in the rejection above Svodoba, JR. ‘879 teaches an overlap of rotor discs formed by the blades of the two of rotor assemblies (Para 0024). The core concept of overlapping of rotor discs is taught by Svodoba, JR. ‘879 and to find the optimum overlap rate would have been obvious to one having ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Also, cited NPL “System Identification of the Longitudinal/Heave Dynamics for a Tandem-Rotor Helicopter Including Higher-Order Dynamics” reflects overlapping concept of rotor discs at 34%. As such, the examiner contends via objective evidence, that optimizing the overlapping, is in fact well within the skill of one ordinary skill in the art. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642